Title: From George Washington to Major General Israel Putnam, 9 November 1776
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters [White Plains] Novr 9th 1776

From the Accts given by the two Deserters last Evening I think not a Moments time should be lost in throwing your Men over upon the Jersey shore, & advancing them down the River towards Dobbss Ferry. this shd be done if they are obliged to go without their Baggage. The

Brigade which Marched under Lord Sterling & the Maryland Brigade may be got over first. In that case the Jersey Brigade may halt at Pecks kiln till the next Brigade comes, but be getting their Baggage over, and so on, till the whole which are intended to cross the River are over. Remember that there is an Important Pass on the West Side of the River to Secure. perhaps the Regiment from New Hampshire may be sufficient for this purpose, if so, it will break in upon no Brigade.
Communicate by Express (so soon as you get up to the Ferry) to Genl Green, that the Enemy by the Acct of the last Nights Deserters mean to bring Boats up the River for Transportation of them across—these People say the Boats were to come from New York, but possibly they may be brought through Harlem River. A strict watch should be kept, & if possible, opposition given—the Night is the Season for bringing them up.
Consult with Genl Green & Lord Sterling so soon as you cross the River on a proper Plan—& be sure in your March down to keep out Scouts for Intelligence—I shall follow you tomorrow. & am with sincere regard Dr Sir yr Most Obedt Servt

Go: Washington

